Per Curiam:
In accordance with Douglas v. California, 372 U.S. 353 (1963), and Commonwealth ex rel. Cunningham v. Maroney, 421 Pa. 157, 218 A. 2d 811 (1966), the record is remanded to the court below with instructions to appoint counsel and to hold an evidentiary hearing in order to determine whether appellant knowingly and intelligently waived his right to counsel on appeal. If the court finds that the right to counsel on appeal was not waived, appellant shall be permitted to appeal nunc pro tunc and counsel shall be appointed to represent appellant in prosecuting that appeal.